Citation Nr: 0210723	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-41 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for dementia and 
organic brain syndrome as secondary to service-connected 
anxiety reaction.

2.  Entitlement to an increased evaluation for service-
connected anxiety reaction, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from October 1940 to November 
1944. 

This matter initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a May 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, GA, which, in pertinent part, denied a 
disability rating in excess of 30 percent for the veteran's 
service-connected anxiety reaction.

In his Substantive Appeal, the veteran raised, for the first 
time, the claim that his dementia and organic brain syndrome 
were caused by, or secondary to, his service-connected 
anxiety disorder.  In a January 1997 statement, the veteran 
continued to maintain that he was entitled to secondary 
service connection for these conditions. 

A June 1997 rating decision denied secondary service 
connection for dementia and organic brain syndrome.  

In January 1998, the veteran submitted a statement that he 
had "previously filed and [sic] appeal" regarding organic 
brain syndrome, and he "wish[ed] to appeal" the RO's 
failure to obtain an outside medical opinion.  

The veteran's January 1998 statement can reasonably be 
construed as a Notice of Disagreement (NOD) with the RO's 
June 1997 decision to deny secondary service connection for 
dementia and organic brain syndrome.  38 C.F.R. § 20.201 
(written communication from a claimant expressing 
dissatisfaction or disagreement with an adjudicative 
determination constitutes a notice of disagreement).  

However, as noted in the Board remand of September 1998, the 
veteran was not provided an adequate statement of the case 
(SOC) on this issue.  See Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  

Although the RO issued a supplemental statement of the case 
(SSOC) thereon in June 1997, the Board's remand clearly 
identified the various reasons why that was then 
inappropriate.  Specifically, the June 1997 rating decision 
was the first time the issue of entitlement to service 
connection for dementia and organic brain syndrome as 
secondary to service-connected anxiety reaction was 
adjudicated.  The SSOC was issued one day prior to the letter 
to the veteran notifying him of the rating decision.  The 
SSOC was also issued prior to any NOD from the veteran 
regarding the denial of secondary service connection.  
Therefore, the SSOC of June 1997 could not be considered 
adequate with respect to this issue, and it was necessary to 
issue a SOC. 

The Board further noted that contrary to the veteran's 
contention, his substantive appeal as to an increased rating 
for his service-connected psychiatric disorder could not be 
construed as his appeal on this claim, since he had never 
contended, prior to his substantive appeal, that he was 
entitled to secondary service connection for dementia and 
organic brain syndrome, and an adjudication on this issue had 
not been completed by the RO.  However, the remand decision 
by the Board noted that this issue was to be returned to the 
Board after issuance of the SOC only if it is perfected by 
the filing of a timely Substantive Appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.  [emphasis added].

In indented paragraph 5, page 7 of the Board's remand, the RO 
was directed:  

Provide the veteran a statement of the 
case (SOC) as to the issue of entitlement 
to service connection for dementia and 
organic brain syndrome as secondary to 
service-connected anxiety reaction.  
Notify the veteran that he must file a 
timely and adequate substantive appeal 
within 60 days of the date of mailing of 
the SOC, if this issue is not resolved to 
his satisfaction, in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  Allow an appropriate period 
for response.  [emphasis added]

Per the remand, additional development was also to take place 
on the increased rating issue.  The RO undertook extensive 
development which is in the file.

The RO issued a SSOC in May 2002 on the issue of service 
connection for dementia and organic brain syndrome as 
secondary to service-connected anxiety reaction and an 
increased evaluation for service-connected anxiety reaction, 
currently evaluated as 30 percent disabling.  Although the RO 
cited various regulations relating to service connection, 
specific requirements or directives with regard to perfecting 
his appeal were not included.

Moreover, in the letter to the veteran, dated May 13, 2002, 
the RO informed him that he was being given 60 days to make 
any comment he wished concerning the additional information, 
and that  

(a) response at this time is optional.  
If we receive no additional information 
from you within 60 days, we will return 
your records to the Board of Veterans 
Appeals for review of the issues on 
appeal, and the Board of Veterans Appeals 
will provide you with a copy of its 
decision.  If you feel that you have 
stated your case completely, you should 
let us know so that we may forward your 
appeal to the Board without waiting for 
the 60-day period to expire.  

The RO further informed the veteran as to the provisions of 
the Veterans Claims Assistance Act (VCAA) with regard to new 
duties for VA when he filed for benefits.  And an appeal 
status election form and prepaid enveloped was enclosed for 
his use should he wish to expedite his appeal.

In a further letter to the veteran dated July 22, 2002, he 
was informed that the case was to be returned to the Board, 
and was told procedures for submitting new evidence to the 
Board, changing a representative, etc. 

In neither the May or July 2002 letters to the veteran after 
the SSOC was he informed of the requirements of perfecting 
his appeal with regard to the service connection issue, which 
constitutes deprivation of due process in that regard.

Absent RO fulfillment of the requirements stated in the Board 
remand to"(n)otify the veteran that he must file a timely and 
adequate substantive appeal within 60 days of the date of 
mailing of the SOC, if this issue is not resolved to his 
satisfaction, in order to perfect an appeal of this issue to 
the Board...and "(a)llow an appropriate period for 
response.", the issue with regard to service connection may 
still not be resolved by the Board at this time.  
Accordingly, this issue is the subject of the remand portion 
of this decision.




FINDING OF FACT

Generalized anxiety disorder is manifested by anxiety, 
deepening depression, isolation and daylong sleeping, memory 
loss, panic attacks, difficulty with dealing with stress and 
lack of socialization.





CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for generalized 
anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130; Diagnostic Code 9400 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Extensive prior clinical records and evaluative reports are 
in the file for comparative purposes.

In June 1994, the veteran was admitted to VA hospitalization 
with complaints of generalized weakness and weight loss.  He 
said he had been taking Valium for years but had been out of 
the medication for several months during which time he had 
felt increasingly worse.  His family said that his memory was 
going down and he was becoming more forgetful and sometimes 
confused.  During care, a computerized tomogram (CT) scan 
showed mild cortical atrophy without significant abnormality.  
Medications at discharge included Valium, which had been 
given in a therapeutic dosage during hospitalization.  He was 
felt to be competent for VA purposes.  The primary diagnosis 
was anxiety neurosis and he was noted to have degenerative 
arthritis and back pain for which he was prescribed pain 
medications.

Outpatient clinical records show that in February 1995, he 
was noted to have increased anxiety and trouble sleeping at 
night.  

In April 1995, a screening survey reflected that the veteran 
was alert, oriented at times and not at others, and 
forgetful.  Another notation that same month was that he was 
increasingly agitated, paranoid and had obsessive ideas.  He 
was noted to have some 27 cats at home and he worried about 
them.  He was anxious and suspicious about why he was present 
for the evaluation.  Primary diagnosis was chronic anxiety 
neurosis.  It was recommended that organic brain syndrome or 
Alzheimer's should be ruled out.  He was noted to have 
degenerative joint disease which caused some pain.

In May 1995, the veteran was noted to have a significant 
hearing impairment and that the decreased hearing was making 
his anxiety symptoms worse and he was becoming increasingly 
paranoid.  

Another notation that same month reported that he had shown 
some behavioral changes with emotional lability, 
compulsivity, along with significant anxiety and probably 
some depression.  Pseudodementia related to 
anxiety/depression was diagnosed.  Various approaches were 
suggested for follow-up including further evaluations.  He 
was said to now have some 30 cats.  He had also developed 
some postural reflex impairment and slight tremor.

In June 1995, an electroencephalogram (EEG) was essentially 
normal although it showed some questionable clinical 
abnormalities but no focal slowing or epileptiform activity.  
Chronic anxiety with depression was diagnosed.  Another 
notation was made that institution of certain medications had 
significantly improved his sleep problems and other 
neurobehavioral symptoms.

On VA examination in September 1995, the veteran was noted to 
have a longstanding history of anxiety disorder and more 
recently, progressive memory loss with worsening of the 
anxiety.  He had also had weight loss, problems with 
compulsivity and hearing loss.  The examiner diagnosed 
dementia, possible multi-infarct dementia versus Alzheimer's.  
It was noted that he had had an exacerbation of his pre-
existing anxiety disorder secondary to this and it was the 
examiner's opinion that the dementia was not caused by the 
anxiety but rather the dementia exacerbated the pre-existing 
anxiety disorder.  

Another VA mental health examiner in September 1995 felt that 
he was experiencing anxiety neurosis and organic brain 
syndrome due to senility which would have happened regardless 
of his anxiety.  The examiner opined that the veteran was not 
competent for VA purposes.  Other evaluative tests reportedly 
showed some lacunar defects and ischemic demyelination.

An employment history form filed by the veteran in October 
1996 referred to his having a long history of employment 
problems due to his nervousness.  He said he had worked for 
20 years as a cook on a barge, but had not been able to do 
that for some years.  Since then, he was reportedly disabled 
from working by his anxiety.

On VA examination in February 1999, the examiner noted that 
the veteran had been seen at a VA facility for two months in 
1997 and went through a work-up for dementia.  Medications 
had been prescribed.  He continued to live with his wife of 
52 years or so, and daily activities included staying at 
home, spending time with his cats and occasionally reading.  
He did not drive and did not have much of a social life.  It 
was noted that he had anxiety neurosis with organic brain 
syndrome due to senility.  Because of his considerable 
hearing impairment, most questions were answered by his 
daughter; the examiner noted that the hearing loss made it 
very hard to communicate directly with the veteran.  

On examination, there were no signs of auditory or visual 
hallucinations or psychosis.  Cognitive testing showed 
impairment of orientation and memory but no evidence of 
pressured speech, flight of ideas or thought blocking.  The 
veteran denied being suicidal or homicidal.  Diagnosis was 
anxiety and organic brain syndrome (OBS) due to senility.  He 
was also shown on Axis III to have an irregular heart beat; 
and on Axis IV, was hard of hearing and had multiple medical 
problems.  The examiner concluded that his current Global 
Assessment of Functioning (GAF) score from anxiety alone 
would be 70; and if OBS was added to that, his GAF would be 
about 40.  It was felt that his service-connected anxiety had 
nothing to do with his OBS due to senility or memory 
impairment.

Clinical reports show that the veteran was hospitalized in 
August 2001 with left lower lobe pneumonia and myocardial 
infarction in additional to dementia, chronic atrial 
fibrillation, chronic obstructive lung disease and anemia.  

Continuing outpatient reports from 2001 and 2002 show ongoing 
care for multiple joint arthritic involvement.  He developed 
additional symptoms which suggested possible depression and 
obsessive-compulsive disorder and symptoms such as drooling 
along with agitation on occasion.  

One notation was that he had started to sleep more and more 
during the day, and stopped doing chores, bathing and other 
things around the house unless forced to do so.  He had 
previously watched television or read, but did this less and 
less.  He had also been scratched by one of his cats who was 
found to have rabies, and then he had had to give up the cats 
which had made him more depressed.  He could not be left at 
home too long without supervision.  He was periodically noted 
to have a number of organic disabilities as well, to include 
his heart with coronary artery disease and atrial 
fibrillation, prostate problems, diverticulosis and cataracts 
with macular degeneration.  

In April 2002, the veteran, who is in his early 80's, was 
moved from the VA facility to a contract nursing home near 
his daughter.  Transportation was provided with a notation 
referencing his service-connected anxiety.  An immediate 
follow-up at that facility showed that he stayed in bed most 
of the time and wished to take meals in his room.  He was 
alert but confused, oriented times 1 and mental health issues 
were reported as depression, paranoia, OBS, agitation and 
anxiety disorder.  He was able to make his needs known to 
staff albeit he was hard of hearing.  He used a walker that 
rolled; he could transfer independently, and had had no 
falls.  The veteran's family said he was more and more 
depressed but he denied this on specific questioning in May 
2002.  

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
if any, and has enhanced its duty to assist a veteran in 
developing the facts pertinent to the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case. A review of the record discloses that 
the veteran's medical records and evaluations have been 
requested and received by the RO, and adequate data for 
assessment are now in the file.  In various rating decisions, 
SOCs and SSOCs, the RO has informed the veteran of the 
evidence necessary to establish a higher evaluation for 
generalized anxiety disorder.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having received treatment from VA at the medical facility or 
the outpatient clinic and most recently, at a contract 
nursing facility, all of which records were requested and 
have been associated with the claims file.  The veteran has 
not alleged that there are any additional medical records 
related to treatment for generalized anxiety disorder that 
have not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo several VA psychiatric evaluations related to his 
claim.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III. Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2001), which 
addresses generalized anxiety disorder, the criteria and 
their evaluations are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) - 30 percent 
disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV. Analysis

The Board notes that the veteran has long been diagnosed with 
chronic anxiety disorder.  Whatever else he may exhibit, and 
whether or not there may be organic bases for some of his 
idiosyncratic behavior in recent years, the Board is charged 
with properly and equitably assessing the current 
symptomatology attributable to his service-connected anxiety 
neurosis.  Because of the necessity for two remands in order 
to develop the evidence and fulfill requirements for due 
process in this area of the claim, the case has already been 
delayed for some time.  We are loathe to delay the appraisal 
of the impact of his anxiety disability any further.

Concomitantly, in viewing the overall picture of the 
veteran's health, both physical and mental, and his advancing 
years, the Board remains mindful of the importance of 
resolving at least this portion of the pending appellate 
claim in as expeditious a manner as possible.  This can most 
efficiently afford the veteran all possible benefits in a 
timely and most productive manner.  

The Board recognizes that there are some current symptoms 
which may well be attributable to other causes, i.e., OBS, 
and that question will indeed be further addressed in the 
remand.  However, in those circumstances herein when medical 
professionals have not distinguished the symptoms due to the 
service-connected generalized anxiety disorder and the other 
disorders, reasonable doubt will be resolved in the veteran's 
favor, and the Board will attribute all the symptoms 
described above to the veteran's service-connected 
generalized anxiety disorder.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing 61 Fed. Reg. 52698 (Oct. 8, 
1996).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 50 
percent disability evaluation for generalized anxiety 
disorder.  The veteran is continually anxious and depressed, 
forgetful and agitated.  Under the most generous of 
circumstances, his GAF due to anxiety is 70.   

Treatment reports from ongoing care to present show that the 
veteran has had ongoing difficulty with sleeping and was 
depressed about numerous issues in his life.  The fact that 
he responds in such a manner is in no way negated by the fact 
that he has had several sad things happen, not to mention 
that he has a lot of organic things wrong with him, the 
aggregate of which may render him justifiably even more 
depressed or anxious.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(2001) is raised by the evidence.  That regulation states 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more closely approximates the criteria 
required for that evaluation.  Id. Some of the veteran's 
symptoms fall within the 30 percent evaluation and some fall 
within the 50 percent evaluation.  Therefore, applying § 4.7 
to the veteran's claim for increased benefits, the Board will 
grant a 50 percent evaluation for generalized anxiety 
disorder.

The Board must now consider whether an evaluation in excess 
of 50 percent is warranted and finds that such is not the 
case.  The veteran has a fairly good relationship with his 
wife and daughter.  He has consistently denied homicidal or 
suicidal ideations and delusions.  He does not have 
obsessional rituals which interfere with routine activities.  
No medical professional has stated that the veteran's anxiety 
makes him illogical, obscure, or irrelevant.  The findings in 
the clinical records show that the veteran is concrete in his 
thinking and is usually alert, and responsive.  His 
orientation varies depending on his OBS at the moment, and 
the use of medications.  The veteran has some memory loss, 
but much is apparently due to the OBS.  There is no evidence 
of disorientation to time or place or memory loss for names 
of close relatives.  There have been no findings of gross 
impairment in thought processes or communication.  Examiners 
note that he has significant hearing loss which causes 
communication problems, but alternatively, when he recently 
entered the nursing home, it was specifically noted that he 
was otherwise quite capable of adequately expressing himself 
to staff on an acceptable level.

This determination is supported by the assignment of a GAF 
score of 70 reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 46-47 (4th ed. 1994).  A GAF score of 50 
(which is within the range of 41- 50) is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A GAF score of 51-60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers). Id.  The 
scores assigned to the veteran have been consistent with no 
more than a 50 percent evaluation.  

The only time the veteran was given a GAF score of 40 was 
when his OBS was added to the discussion, yet the anxiety 
symptoms alone described at that time were indicative of no 
more than a 50 percent evaluation.  Specifically, the veteran 
reported difficulty sleeping and was noted to be emotional 
when he addressed bad experiences.  The examiner stated the 
veteran was depressed; however, he noted the veteran was 
relatively alert, communicative and mobile.

The veteran's symptoms appear to have been competently 
reported.  As stated above, the Board finds that the medical 
findings do not support an evaluation in excess of 50 percent 
for the reasons stated in the decision.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements in 
support of a claim for monetary benefits.  To this extent, 
the preponderance of the evidence is against his claim, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

Preliminary review of the record reveals that the RO has 
cited the pertinent regulations but has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question. VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an evaluation of 50 percent for generalized 
anxiety disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The Board has fully described the procedural history in this 
case with regard to the issue of entitlement to service 
connection for dementia and organic brain syndrome as 
secondary to service-connected anxiety reaction.

Given the circumstances of the case including the delay which 
has already taken place due to the necessities for 
evidentiary and due process development, and while it was to 
the benefit of the veteran that the Board undertook to 
proceed at this time with the increased rating issue, 
unfortunately, pursuant to the pertinent regulations relating 
to due process, to ensure the veteran's his rights in that 
regard, and in accordance with the tenets of Stegall v. West, 
11 Vet. App,. 268 (1998), the Board has no alternative but to 
remand the case on the other service connection issue absent 
substantial fulfillment of the remand development requested, 
which, by law, is mandatory.

Accordingly, the case is remanded for the following:

(1) Provide the veteran another copy of 
the statement of the case (SOC) as to the 
issue of entitlement to service 
connection for dementia and organic brain 
syndrome as secondary to service-
connected anxiety reaction.  

(2) Notify the veteran that he must file 
a timely and adequate substantive appeal 
within 60 days of the date of mailing of 
that copy of the SOC, if this issue is 
not resolved to his satisfaction, in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  

(3)  Allow an appropriate period for 
response.  

After completion of this action, if appropriate, the case 
should be returned to the Board for further appellate review 
on this issue.  The veteran need do nothing further.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination in this issue pending completion 
of the mandatory development actions. 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

